Citation Nr: 1503109	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-32 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.  

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The June 2011 rating decision reopened and denied the Veteran's claim for service connection for tinnitus.  It also denied service connection for hypertension and bilateral hearing loss, and granted service connection for posttraumatic stress disorder (PTSD).  In his August 2011 Notice of Disagreement, the Veteran appealed all four claims addressed in the June 2011 rating decision.  The RO issued a Statement of the Case in October 2012 denying all four issues.  In an October 2012 Decision Review Officer (DRO) decision, the RO increased the Veteran's disability rating for PTSD from 10 to 30 percent.  In his November 2012 VA Form 9, the Veteran specifically appealed only the issue of entitlement to service connection for tinnitus.  Therefore, the remaining issues denied in the June 2011 rating decision are not before the Board.  


FINDINGS OF FACT

1. The June 2009 rating decision which denied service connection for tinnitus is final.  

2. Evidence associated with the claims file since June 2009 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus. 

3. Tinnitus is shown by the competent and credible evidence of record to be related to the Veteran's active military service.


CONCLUSIONS OF LAW

1. Evidence received since the June 2009 rating decision that denied service connection for tinnitus, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

2. The Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

In June 2009, the RO denied the Veteran's claim for service connection for tinnitus on the basis that there was no complaint of or treatment for tinnitus in service and no evidence showing that the Veteran had tinnitus.  He did not submit an NOD or new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the June 2009 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

At the time of the June 2009 denial, the Veteran had already reported in a May 2009 statement that his tinnitus began in service but did not specify an acoustic trauma other than combat.  However, at his October 2010 VA examination, he specifically reported that he worked as a medic aboard a medical evacuation helicopter and later as a medic attached to an armored cavalry unit, both without hearing protection.  The Veteran's specific assertions regarding his in-service noise exposure are presumed credible for the purposes of reopening his claim.  Reopening of the Veteran's claim for service connection for tinnitus based on the receipt of new and material evidence is therefore warranted.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2011). 

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2014).  Therefore, § 3.303(b) does not apply to the claim for service connection for tinnitus. Walker, 708 F.3d 1331.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service treatment records (STRs) are negative for complaints, findings, or treatment for tinnitus.  However, a layperson is competent to report observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Further, tinnitus is a condition that is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Therefore, the Veteran's assertion that he has tinnitus is competent.  There is no evidence that he is not credible with regard to whether he has tinnitus.  His assertion provides probative evidence in support of his claim.  

The Veteran's DD 214 shows that he served in the Republic of Vietnam and received the Combat Medical Badge and that his military occupational specialty was a medic.  The Board finds the Veteran's assertion that he was exposed to acoustic trauma while serving aboard a medical evacuation helicopter and later with an armored cavalry unit to be both competent and credible.  Layno, 6 Vet. App. 465; Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

At his October 2010 VA examination, the Veteran reported that he had experienced constant bilateral tinnitus with onset in the Republic of Vietnam.  He described his acoustic trauma with specificity.  The examiner provided a negative opinion based largely on the lack of medical records for the period from his separation from service through 2008.  In a December 2013 addendum opinion, a VA examiner found that the Veteran's hearing was normal on separation, which meant that his tinnitus would have to be explained by post-service factors.  Neither examiner addressed the Veteran's lay assertion that his tinnitus began while he was in service and persisted since that time.  The VA opinions are therefore not probative.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).  

Without probative medical evidence, the only evidence of record regarding tinnitus are the Veteran's lay assertions.  His assertions are competent with regard to the presence and onset of tinnitus and there is no reason to doubt his credibility.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006).  Further, there is no clear and unmistakable evidence to rebut his lay assertions as to the in-service onset of his tinnitus.  For this reason, all reasonable doubt is resolved in the Veteran's favor, and the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. 49.

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).


ORDER

New and material evidence having been received, the claim for service connection for tinnitus is reopened.

Service connection for tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


